DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 recites the limitation “a rim” in Line 12 and “a hollow-shaped rim” in Line 15. Claim 40 recites the limitation “a rim” in Line 11 and “a hollow-shaped rim” in Line 14. It is unclear whether applicant is referring to the same structure of a different new structure with regard to the two iterations of “rim.” In addition, it is unclear how a rim or any structure for the matter can be hollow-shaped. For purposes of examination, the term “hollow-shaped rim” is being interpreted as “the rim” and being considered the same 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19-30 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre (USPGPub 2010/0324527) in view of Kjeldsen et al. (USPGPub 2015/0065963). 

Re Claim 16, Plumptre discloses a drive mechanism of a drug delivery device (1) (Plumptre Figs. 1 and 2), the drive mechanism comprising: a housing (204); a piston rod (214) to operably engage with a piston (18) of a cartridge (20) to displace the piston (18) of the cartridge (20) in a distal direction (Plumptre ¶ 0050, 0057 and 0076; Fig. 8); a rotatable member (207, 286) arranged on an axially extending axis of rotation in the housing (204), the rotatable member (207, 286) being rotatable in a dose incrementing direction relative to the housing (204) against an action of a spring element (201) and being operably engageable with the piston rod (214) during dose dispensing, wherein the spring element (201) is configured to apply a driving force to the rotatable member (207, 286) effective to rotate the rotatable member relative to the housing (204) in a dose decrementing direction opposite to the dose 
	However, Plumptre does not disclose wherein the at least one clutch element is configured to apply a holding force to the rotatable member with variably adjustable strength or magnitude when the rotatable member is rotated relative to the housing by the spring element in the dose decrementing direction during and for the dose dispensing. Kjeldsen discloses a drive mechanism of a drug delivery device comprising a housing (110, 120, 140) and a clutch member (270, 950) comprising at least one clutch element (950) to engage with a rim (705) of the rotatable member (500, 700) (Kjeldsen Fig. 5a-9; Pg. 8 ¶ 0119 to Pg. 9 ¶ 0130), wherein the at least one clutch element (950) is configured to apply a holding force to the rotatable member (500, 700) with variably adjustable strength or magnitude when the rotatable member (500, 700) is rotated relative to the housing (110, 120, 140) by the spring element (560) in the dose decrementing direction during and for dose dispensing (Kjeldsen Pg. 5 ¶ 0089 to Pg. 9 ¶ 0130) wherein the amount of rotation of the rotatable member (500, 700) relates to the distal displacement of the piston rod (800) and is determined by dose selection, thereby providing for expulsion of an accurate dose (Kjeldsen ¶ 0087, 0089, 0114-0116).


Re Claim 19, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre further discloses wherein the at least one clutch element (308) comprises an arc-shape (as seen in Plumptre Fig. 18) and at least partially extends along an outer circumference of the rim (288) of the rotatable member (207, 286).

Re Claim 20, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre discloses wherein the at least one clutch element (308) comprises a radially inwardly extending lug (306) at a free end portion thereof to engage with the rim (288) of the rotatable member (207, 286) (Plumptre Figs. 18-26).

Re Claim 21, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre discloses wherein the at least one clutch element (308) and the rim (288) of the rotatable member (207, 286) are frictionally engageable (Plumptre Figs. 18-26).

Re Claim 22, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre discloses wherein the at least one clutch element (308) and the rotatable member (207, 286) are positively engageable (Plumptre Figs. 18-26).

Re Claims 23-28: Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. As to Claim 23, Plumptre discloses a regulating member (202) at least radially enclosing the at least one clutch element (308) and comprising a biasing member to radially engage with the at least one clutch element (308) (Plumptre Fig. 8 - radial inward protrusions of element 202). As to Claim 24, Plumptre discloses wherein the regulating member (202) is rotatable relative to the at least one clutch element (308) (Plumptre ¶ 0083 and 0114). As to Claim 25, Plumptre discloses wherein the regulating member (202) comprises an axially extending sleeve portion having at least one inclined groove or slit engaged with at least one axially displaceable pin of a dose dispensing button (216) (Plumptre Fig. 8). As to Claim 26, Plumptre discloses wherein the spring element (201) is a first spring element, wherein the dose dispensing button (216) is slidably axially displaceable relative to the regulating member (202) against an action of a second spring element (70) (Plumptre ¶ 0056, 0070, 0076).
	As to Claim 27, Plumptre discloses wherein mutual engagement of the dose dispensing button (216), the regulating member (202), the clutch member (300) and the rotatable member (207, 286) is such that an angular velocity of a spring element-induced rotation of the rotatable member (207, 286) in a dose dispensing direction is adjustable by an axial displacement of the dose dispensing button (216) relative to the dose regulating member (202) (Plumptre ¶ 0083). Claim 28, Plumptre discloses wherein when the dose dispensing button (216) is located in a proximal stop position, the at least one inclined groove or slit of the regulating member (202) substantially axially flushes with a radially inwardly extending notch provided at an outer circumference of the clutch member (300) (Plumptre Fig. 8).

Re Claim 29, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre discloses wherein the rotatable member (207, 286) comprises a drive spindle (as seen in Plumptre Fig. 14) rotatably engaged with a rotatable dose setting member (12) for rotating the dose setting member (12) in at least one of a dose incrementing direction or a dose decrementing direction during at least one of dose setting or dose dispensing (Plumptre ¶ 0051, 0056).

Re Claim 30, Plumptre discloses a drug delivery device (Plumptre Figs. 1 and 2) comprising a cartridge (20) containing a medicament; a drive mechanism comprising: a housing (204); a piston rod (214) to operably engage with a piston (18) of the cartridge (20) to displace the piston (18) in a distal direction (Plumptre ¶ 0050, 0057 and 0076; Fig. 8); a rotatable member (207, 286) arranged on an axially extending axis of rotation in the housing (204), the rotatable member (207, 286) being rotatable in a dose incrementing direction relative to the housing against an action of a spring element (201) and being operably engageable with the piston rod (214) during dose dispensing (Plumptre ¶ 0080, 0098, 0103-0104; Fig. 14); and a clutch member (300) comprising at least one clutch element (308) to engage with a rim (288) of the rotatable member (207, 286), wherein the at least one clutch element (308) is both radially 
	However, Plumptre does not disclose wherein the at least one clutch element is configured to apply a holding force to the rotatable member with variably adjustable strength or magnitude when the rotatable member is rotated relative to the housing by the spring element in the dose decrementing direction during and for the dose dispensing. Kjeldsen discloses a drive mechanism of a drug delivery device comprising a housing (110, 120, 140) and a clutch member (270, 950) comprising at least one clutch element (950) to engage with a rim (705) of the rotatable member (500, 700) (Kjeldsen Fig. 5a-9; Pg. 8 ¶ 0119 to Pg. 9 ¶ 0130), wherein the at least one clutch element (950) is configured to apply a holding force to the rotatable member (500, 700) with variably adjustable strength or magnitude when the rotatable member (500, 700) is rotated relative to the housing (110, 120, 140) by the spring element (560) in the dose decrementing direction during and for dose dispensing (Kjeldsen Pg. 5 ¶ 0089 to Pg. 9 ¶ 0130) wherein the amount of rotation of the rotatable member (500, 700) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the clutch element of Plumptre wherein the at least one clutch element is configured to apply a holding force to the rotatable member with variably adjustable strength or magnitude when the rotatable member is rotated relative to the housing by the spring element in the dose decrementing direction during and for the dose dispensing, the configuration as disclosed by Kjeldsen wherein the amount of rotation of the rotatable member relates to the distal displacement of the piston rod and is determined by dose selection, thereby providing for expulsion of an accurate dose.

Re Claim 35, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre discloses wherein the clutch member (300) is operable to exert a gradually or continuously variable force or friction effect onto the rotatable member (207, 286) (Plumptre Figs. 18-26).

Re Claim 36, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 16. Plumptre discloses wherein the at least one clutch element (308) is selectively engageable and releasable with the rim (288) of the rotatable member (207, 286) (Plumptre Figs. 18-26).

Re Claim 37, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 30. Plumptre discloses wherein the clutch member (300) is operable to exert a gradually or 

16.    Re Claim 38, Plumptre in view of Kjeldsen disclose all of the limitations of Claim 30. Plumptre discloses wherein the at least one clutch element (308) is selectively engageable and releasable with the rim (288) of the rotatable member (207, 286) (Plumptre Figs. 18-26).

Re Claim 39, Plumptre discloses a drive mechanism of a drug delivery device (1) (Plumptre Figs. 1 and 2), the drive mechanism comprising a housing (204); a piston rod (214) to operably engage with a piston (18) of a cartridge (20) to displace the piston (18) of the cartridge (20) in a distal direction (Plumptre ¶ 0050, 0057 and 0076; Fig. 8); a rotatable member (207, 286) arranged on an axially extending axis of rotation in the housing (204) (Plumptre Fig. 8), the rotatable member (207, 286) being rotatable in a dose incrementing direction against an action of a spring element (201) and being operably engageable with the piston rod (214) during dose dispensing, wherein the spring element (201) is configured to apply a driving force to the rotatable member (207, 286) effective to rotate the rotatable member (207, 286) in a dose decrementing direction opposite to the dose incrementing direction during the dose dispensing (Plumptre ¶ 0078-0080, 0098, 0103-0104; Figs. 9-11 and 14); and a clutch member (300) comprising at least one clutch element (308) to engage with a rim (288) of the rotatable member (207, 286) (Plumptre Figs. 21-25), wherein the at least one clutch element (308) is radially displaceable, radially pivotable and resiliently deformable in a radial direction relative to the rotatable member (207, 286) (Plumptre ¶ 0115-0118), wherein the at least one clutch 
	However, Plumptre does not disclose wherein the at least one clutch element is configured to apply a holding force to the rotatable member with variably adjustable strength or magnitude when the rotatable member is rotated relative to the housing by the spring element in the dose decrementing direction during and for the dose dispensing. Kjeldsen discloses a drive mechanism of a drug delivery device comprising a housing (110, 120, 140) and a clutch member (270, 950) comprising at least one clutch element (950) to engage with a rim (705) of the rotatable member (500, 700) (Kjeldsen Fig. 5a-9; Pg. 8 ¶ 0119 to Pg. 9 ¶ 0130), wherein the at least one clutch element (950) is configured to apply a holding force to the rotatable member (500, 700) with variably adjustable strength or magnitude when the rotatable member (500, 700) is rotated relative to the housing (110, 120, 140) by the spring element (560) in the dose decrementing direction during and for dose dispensing (Kjeldsen Pg. 5 ¶ 0089 to Pg. 9 ¶ 0130) wherein the amount of rotation of the rotatable member (500, 700) relates to the distal displacement of the piston rod (800) and is determined by dose selection, thereby providing for expulsion of an accurate dose (Kjeldsen ¶ 0087, 0089, 0114-0116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the clutch element of Plumptre wherein the at least one clutch element is configured to apply a holding force to the rotatable member with variably adjustable strength or magnitude when the rotatable member is rotated relative to the housing by the spring element in the dose decrementing direction 

Re Claim 40, Plumptre discloses a drug delivery device (1) (Plumptre Figs. 1 and 2) comprising a cartridge (20) containing a medicament; a drive mechanism comprising: a housing (204); a piston rod (214) to operably engage with a piston (18) of the cartridge (20) to displace the piston (18) in a distal direction (Plumptre ¶ 0050, 0057 and 0076; Fig. 8); a rotatable member (207, 286) arranged on an axially extending axis of rotation in the housing (204), the rotatable member (207, 286) being rotatable in a dose incrementing direction relative to the housing against an action of a spring element (201) and being operably engageable with the piston rod (214) during dose dispensing (Plumptre ¶ 0078-0080, 0098, 0103-0104; Figs. 9-11 and 14); and a clutch member (300) comprising at least one clutch element (308) to engage with a rim (288) of the rotatable member (207, 286) (Plumptre Figs. 21-25), wherein the at least one clutch element (308) is radially displaceable, radially pivotable, and resiliently deformable in a radial direction relative to the rotatable member (207, 286), wherein the spring element (201) is configured to apply a driving force to the rotatable member (207, 286) effective to rotate the rotatable member (207, 286) relative to the housing (204) in a dose decrementing direction opposite to the dose incrementing direction during the dose dispensing (Plumptre ¶ 0078-0080, 0098, 0103-0118); and wherein the cartridge (20) is arranged in the housing (204) of the drive mechanism (Plumptre Fig. 8).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the clutch element of Plumptre wherein the at least one clutch element is configured to apply a holding force to the rotatable member with variably adjustable strength or magnitude when the rotatable member is rotated relative to the housing by the spring element in the dose decrementing direction during and for the dose dispensing, the configuration as disclosed by Kjeldsen wherein the amount of rotation of the rotatable member relates to the distal displacement of the piston rod and is determined by dose selection, thereby providing for expulsion of an accurate dose.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. With regard to independent Claims 16, 30, 39, and 40, applicant argues Plumptre fails to disclose “the rotatable member being rotatable in a dose incrementing direction against an action of a spring element and being operably engageable with the piston rod during dose dispensing” and “wherein the spring element is configured to apply a driving force to the rotatable member effective to rotate the rotatable member in a dose decrementing direction opposite to the dose incrementing direction during the dose dispensing.” At the top of Page 3 of the response, applicant supports this contention by stating examiner has likened the rotatable member to elements 207, 208 and 260 of Plumptre. However, at no point in the previous action does examiner ever rely on element 208 of Plumptre. Both elements 208 and 260 are directed to two different embodiments that cannot be used with one another. Regardless, examiner now relies on elements 207 and 286 to disclose applicant’s rotatable member. Therefore, any arguments directed to elements 208 or 260 are hereinafter moot. At the bottom of Page 4 of the response, applicant argues that Plumptre fails to disclose “a rim of the rotatable member.” However, applicant’s argument goes on to argue about element 260 of Plumptre whereas examiner no longer relies upon this structure. The same can be said for applicant’s arguments under the Claim 20 header on Page 5 of the response. 

Applicant’s arguments with respect to Claims 16, 30, 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/30/2021